                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiff,                           4:18-CR-3086

vs.
                                                   TENTATIVE FINDINGS
SHANNON MICHELLE GILLISPIE,

                    Defendant.

      The Court has received the revised presentence investigation report in
this case. The defendant has objected to the presentence report (filing 76).


      IT IS ORDERED:


1.    The Court will consult and follow the Federal Sentencing
      Guidelines to the extent permitted and required by United States
      v. Booker, 543 U.S. 220 (2005) and subsequent cases. In this
      regard, the Court gives notice that, unless otherwise ordered, it
      will:

      (a)     give the advisory Guidelines respectful consideration within
              the context of each individual case and will filter the
              Guidelines' advice through the 18 U.S.C. § 3553(a) factors,
              but will not afford the Guidelines any particular or
              "substantial" weight;

      (b)     resolve all factual disputes relevant to sentencing by the
              greater weight of the evidence and without the aid of a jury;
     (c)   impose upon the United States the burden of proof on all
           Guidelines enhancements;

     (d)   impose upon the defendant the burden of proof on all
           Guidelines mitigators;

     (e)   depart from the advisory Guidelines, if appropriate, using
           pre-Booker departure theory; and

     (f)   in cases where a departure using pre-Booker departure
           theory is not warranted, deviate or vary from the Guidelines
           when there is a principled reason justifying a sentence
           different than that called for by application of the advisory
           Guidelines, again without affording the Guidelines any
           particular or "substantial" weight.

2.   There are no motions that require resolution at sentencing. The
     defendant has objected to the presentence report. Filing 76. The
     defendant's objection, however, is not that the presentence report
     has misapplied the Guidelines in some way—rather, she argues
     she is entitled to a two-level safety valve reduction pursuant to the
     First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194 (2018).

     That argument is misplaced in the context of an objection to the
     presentence report. After all, the defendant has not shown that the
     presentence report's calculation of the Guidelines range is
     incorrect as the Guidelines are currently written. Instead, the
     Court will consider the First Step Act in determining whether a
     corresponding    downward      variance   is   appropriate   (as   the
     presentence report recommends). Although the Court will make a


                                     -2-
     final determination on this matter at sentencing, the parties are
     advised that the Court is likely to grant such a variance.

3.   Except to the extent, if any, that the Court has sustained an
     objection, granted a motion, or reserved an issue for later
     resolution in the preceding paragraph, the parties are notified that
     the Court's tentative findings are that the presentence report is
     correct in all respects.

4.   If any party wishes to challenge these tentative findings, that
     party shall, as soon as possible (but in any event no later than
     three (3) business days before sentencing) file with the Court and
     serve upon opposing counsel an objection challenging these
     tentative findings, supported by a brief as to the law and such
     evidentiary materials as are required, giving due regard to the
     local rules of practice governing the submission of evidentiary
     materials. If an evidentiary hearing is requested, such filings
     should include a statement describing why a hearing is necessary
     and how long such a hearing would take.

5.   Absent timely submission of the information required by the
     preceding paragraph, the Court's tentative findings may become
     final and the presentence report may be relied upon by the Court
     without more.

6.   Unless otherwise ordered, any objection challenging these
     tentative findings shall be resolved at sentencing.




                                     -3-
Dated this 29th day of July, 2019.


                                     BY THE COURT:



                                     John M. Gerrard
                                     Chief United States District Judge




                               -4-
